EXHIBIT 10.1




UNITEDHEALTH GROUP
EXECUTIVE SAVINGS PLAN
(2019 Statement)


 
 
 
 
 












--------------------------------------------------------------------------------





EXHIBIT 10.1
UNITEDHEALTH GROUP
EXECUTIVE SAVINGS PLAN
(2019 Statement)


SECTION 1
INTRODUCTION AND DEFINITIONS


1.1. Statement of Plan. Effective January 1, 2004, UNITEDHEALTH GROUP
INCORPORATED, a Delaware corporation (hereinafter sometimes referred to as
“UnitedHealth Group”), as plan sponsor, and certain affiliated corporations
(hereinafter together with UnitedHealth Group sometimes collectively referred to
as the “Employers”), adopted the UnitedHealth Group Executive Savings Plan (2004
Statement) in order to combine into one plan document the two nonqualified,
unfunded, deferred compensation programs maintained by the Employers to defer
the receipt of compensation which would otherwise be paid to those employees.
The purpose of this UnitedHealth Group Executive Savings Plan (2019 Statement)
is to update and restate the 2004 Statement by incorporating all of the
amendments that have previously been adopted to the 2004 Statement, and to make
certain other changes, effective as of January 1, 2019.
1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
1.2.1. Account - the separate bookkeeping account established for each
Participant which represents the separate unfunded and unsecured general
obligation of the Employers established with respect to each person who is a
Participant in this Plan in accordance with Section 2 and to which are credited
the dollar amounts specified in Sections 3, 4 and 5 and from which are
subtracted payments made pursuant to Section 9. To the extent necessary to
accommodate and effect the distribution elections made by Participants pursuant
to Section 9.3 or Section 9.8.1, separate bookkeeping sub-accounts shall be
established with respect to each of the several annual forms of distribution
elections and pre-selected in-service distribution elections made by
Participants.
1.2.2. Administrative Committee - the UnitedHealth Group Employee Benefits Plans
Administrative Committee.
1.2.3. Affiliate - a business entity which is not an Employer but which is part
of a “controlled group” with the Employer or under “common control” with an
Employer, as those terms are defined in section 414(b) and (c) of the Code
(applying an eighty percent (80%) common ownership standard except for purposes
of determining whether a Participant has incurred a Separation from Service
requiring a distribution of the portion of a Participant’s Account attributable
to deferred Base Salary that would otherwise have been paid in 2014 or later,
and deferred Incentive Awards and Performance Awards that would otherwise have
been paid in 2015 or later, for which purpose a fifty percent (50%) common
ownership standard shall be applied in accordance with Treasury Regulation
§1.409A-1(h)(3)). A business entity which is a predecessor to an Employer shall
be treated as an Affiliate if the Employer maintains a plan of such predecessor
business entity or if, and to the extent that, such treatment is otherwise
required by regulations under section 414(a) of the Code. A business entity
shall also be treated as an Affiliate if, and to the extent that, such treatment
is required by regulations under section 414(o) of the Code. In addition to said
required treatment, the Executive Vice President, Human Capital may, in his or
her discretion, designate as an Affiliate any business entity which is not such
a “controlled group,” “common control” or “predecessor” business entity but
which is otherwise affiliated with an Employer, subject to such limitations as
the Executive Vice President, Human Capital may impose.


1



--------------------------------------------------------------------------------




1.2.4. Annual Valuation Date - each December 31.
1.2.5. Base Salary - a Participant’s base or regular compensation, including
vacation, sick leave, or other forms of paid time off, and any non-stock
periodic incentive pay, but excluding all forms of non-cash compensation, all
Incentive Awards, and amounts paid in addition to base compensation, including
by way of illustration but not limited to medical director fees, hospital pay
and stipends, overtime, premium shift pay, bonuses, referral awards, and
severance or separation pay. The Administrative Committee may include certain
classes of compensation in, or exclude classes of compensation from, Base
Salary, by action communicated to Participants.
1.2.6. Beneficiary - a beneficiary designated by a Participant (or automatically
by operation of the Plan Statement) to receive all or a part of the
Participant’s Account in the event of the Participant’s death prior to full
distribution thereof. A beneficiary so designated shall not be considered a
Beneficiary until the death of the Participant.
1.2.7. Board of Directors or Board - the Board of Directors of UnitedHealth
Group or its successor. “Board of Directors” shall also mean and refer to any
properly authorized committee of the Board of Directors.
1.2.8. CEO - the Chief Executive Officer of UnitedHealth Group or his or her
delegee for Plan purposes.
1.2.9. Code - the Internal Revenue Code of 1986, as amended.
1.2.10. Disability - a medically determinable physical or mental impairment
which: (i) renders the individual incapable of performing any substantial
gainful activity, (ii) can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, and (iii) is evidenced
by a certification to this effect by a doctor of medicine approved by the
Executive Vice President, Human Capital. In lieu of such a certification, the
Executive Vice President, Human Capital may accept, as proof of Disability, the
official written determination that the individual will be eligible for
disability benefits under the federal Social Security Act as now enacted or
hereinafter amended (when any waiting period expires). Alternatively, a
Participant will be considered disabled if the Participant is, by reason of any
medically determinable physical or mental impairment which is expected to result
in death or can be expected to last for a continuous period of at least 12
months, receiving income replacement benefits for a period of at least 3 months
under the Employer’s disability plan. The Executive Vice President, Human
Capital shall determine the date on which the Disability shall have occurred if
such determination is necessary.
1.2.11. Effective Date - January 1, 2019. Except as otherwise provided herein,
the benefits payable to any Participant who incurred a Separation from Service
prior to January 1, 2019, shall be determined by the substantive terms of the
Plan Statement as then in effect.
1.2.12. Eligible Grade Level -
(a)
In General. For regular full-time or part-time employees: the Executive
Leadership Team; the Senior Leadership Team; Salary Grades 31, 32, 91, and 92
(but only if base salary is equal to or exceeds any specific compensation
criteria established by the Executive Vice President, Human Capital); Medical
Director Grades M2, M3 and M4 (but only if base salary is equal to or exceeds
any specific compensation criteria established by the Executive Vice President,
Human Capital);



2



--------------------------------------------------------------------------------




and Sales Band SSL (but only if base salary is equal to or exceeds any specific
compensation criteria established by the Executive Vice President, Human
Capital).
(b)
Authority to Make Changes. Notwithstanding the foregoing, the Executive Vice
President, Human Capital may from time to time in his or her discretion modify
the applicable eligible grade levels, the compensation criteria and the
full-time and part-time criteria.

1.2.13. Employers - UnitedHealth Group; each business entity listed as an
Employer in the Schedule I to this Plan Statement; any other business entity
that employs persons who are selected for participation under Section 2.3 of in
this Plan; and any successor thereof.
1.2.14. ERISA - the Employee Retirement Income Security Act of 1974, as amended.
1.2.15. Executive Vice President, Human Capital - the Executive Vice President,
Human Capital of UnitedHealth Group, and his or her successors.
1.2.16. Incentive Award - any annual incentive awards that are payable under the
Rewarding Results Plan or Executive Incentive Plan, or any other annual
incentive plan designated by the Executive Vice President, Human Capital.
1.2.17. Participant - an employee of an Employer who is selected for
participation in this Plan in accordance with the provisions of Section 2 and
who either has been automatically enrolled under Section 3 or has elected to
defer compensation under Section 4. An employee who has become a Participant
shall continue to be a Participant in this Plan until the date of the
Participant’s death or, if earlier, the date when the Participant has received a
distribution of the Participant’s entire Account.
1.2.18. Performance Award - any incentive awards that are payable under the
Executive Incentive Plan for performance over a performance cycle of more than
one year or under any other long-term incentive plan designated by the Executive
Vice President, Human Capital.
1.2.19. Plan - the two nonqualified, unfunded, deferred compensation programs
maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in this Plan Statement: (1) the 401(k)
Restoration Option Plan (which is attributable to credits to Accounts described
in Section 3 for Plan Years ending on or before December 31, 2008), and (2) the
Incentive Deferral and Salary Deferral Option Plan (which is attributable to
credits to Accounts described in Section 4). (As used herein, “Plan” does not
refer to the document pursuant to which the Plan is maintained. That document is
referred to herein as the “Plan Statement”.) The Plan shall be referred to as
the “UnitedHealth Group Executive Savings Plan.” The Plan consists of two
distinct and mutually exclusive parts applicable to different benefits depending
on when the benefit was earned under this Plan. These two (2) parts are:
(a)
2004 Executive Savings Plan or Post 2003 Executive Savings Plan. The part of the
Plan that consists of all amounts deferred on or after January 1, 2004,
including any deferrals of Incentive Awards earned in 2003 but payable in 2004.

(b)
Legacy Executive Savings Plan. The part of the Plan that consists of all amounts
deferred prior to January 1, 2004.

1.2.20. Plan Statement - for purposes of the 2004 Executive Savings Plan (as
described in Section 1.2.19(a)), “Plan Statement” means this document entitled
“UnitedHealth Group Executive Savings Plan (2019 Statement)” as adopted by the
Executive Vice President, Human Capital and generally effective as


3



--------------------------------------------------------------------------------




of January 1, 2019, as the same may be amended from time to time thereafter. For
purposes of the Legacy Executive Savings Plan (as described in Section
1.2.19(b)), “Plan Statement” means the document entitled “UnitedHealth Group
Executive Savings Plan (1998 Statement)” as adopted by the Executive Vice
President, Human Capital and generally effective as of January 1, 1998, as the
same may be amended from time to time thereafter. The plan document for the
UnitedHealth Group Executive Savings Plan consists of the Plan Statement for the
2004 Executive Savings Plan and the plan statement for the Legacy Executive
Savings Plan.
1.2.21. Plan Year - the twelve (12) consecutive month period ending on any
Annual Valuation Date.
1.2.22. Section 16 Officer - an officer of an Employer who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934, as amended.
1.2.23. Separation from Service - a severance of an employee’s employment
relationship with the Employers and all Affiliates for any reason as defined in
section 409A of the Code and Regulation § 1.409A-1(h). The Employers shall
determine whether an employee has incurred a Separation from Service in
accordance with section 409A of the Code and Regulation § 1.409A-1(h).
1.2.24. Specified Employee - an employee who, as of the date of the employee’s
Separation from Service, is a key employee of an Employer or an Affiliate within
the meaning of section 409A of the Code and determined pursuant to procedures
adopted by UnitedHealth Group.
1.2.25. UnitedHealth Group - UNITEDHEALTH GROUP INCORPORATED, a Delaware
corporation, or any successor thereto.
1.2.26. Valuation Date - any day that the U.S. securities markets are open and
conducting business.
1.3. Special Eligibility Rules.
1.3.1. Special Eligibility Rule for Certain Employees in the SBL Band. Effective
January 1, 2003, UnitedHealth Group modified the Eligible Grade Levels. Any
employee who (i) was deferring under the Legacy Executive Savings Plan in 2002,
(ii) was transferred from Salary Grade 31 or 32 to the new SBL Sales Band in
2002 or 2003, and (iii) whose Base Salary equals or exceeds the compensation
criteria level in effect for 2002, shall be considered to be eligible to
continue to participate in the Legacy Executive Savings Plan for 2003 and in
this Plan for 2004 and all subsequent Plan Years, provided (a) such employee
remains in the SBL Sales Band or transfers to the SSL Sales Band, (b) such
employee’s Base Salary for 2003 and all later years equals or exceeds the
compensation criteria level in effect for 2002, and (c) such employee
continuously elects to defer under the Legacy Executive Savings Plan for 2003
and this Plan for 2004 and later years. Any employee described in this Section
1.3.1 who declines to participate in the Legacy Executive Savings Plan for 2003
or this Plan for 2004 or any later year shall not be eligible to participate in
this Plan for any subsequent Plan Year unless such employee enters an Eligible
Grade Level and is selected for participation for a subsequent Plan Year by the
Executive Vice President, Human Capital.
1.3.2. Special Eligibility Rule for 2007. Effective for the Plan Year beginning
January 1, 2007, UnitedHealth Group increased the compensation criteria for the
Eligible Grade Levels (described in Section 1.2.13). Any employee (i) who was
deferring under this Plan, the American Medical Security Nonqualified Executive
Retirement Plan, the PacifiCare Health Systems, Inc. Statutory Restoration Plan
or the PacifiCare Health Systems, Inc. Non-Qualified Deferred Compensation Plan
in 2006, (ii) who remains in an eligible grade level, and (iii) whose Base
Salary equals or exceeds the compensation


4



--------------------------------------------------------------------------------




criteria level in effect for 2006, shall be considered to be eligible to
continue to participate in the Plan for 2007 and all subsequent Plan Years,
provided (a) such employee remains in an eligible grade level, (b) such
employee’s Base Salary for 2007 and all later years equals or exceeds the
compensation criteria in effect for 2006, and (c) such employee continues to
elect to defer under the Plan for 2007 and later years. Any employee described
in this Section 1.3.2 who declines to participate in the Plan for 2007 or any
later year shall not be eligible to participate in the Plan for any subsequent
Plan Year unless such employee is in an Eligible Grade Level and is selected for
participation for a subsequent Plan Year by the Executive Vice President, Human
Capital.
1.4. Special Transitional Rules under Section 409A of the Code. Under the
special transitional rules under section 409A of the Code and related treasury
regulations and guidance, UnitedHealth Group shall permit any Participant:
(i)
who was first eligible to participate in the Plan as of January 1, 2005, or who
first became eligible to participate in the Plan during the 2005 Plan Year,

(ii)
who elected to defer under the Plan in 2005, and

(iii)
who continued to be employed by the Employer and all Affiliates on September 12,
2006

to elect a different form of distribution for that portion of the Participant’s
Account attributable to deferrals and matching credit (if any) for the 2006 Plan
Year, including deferrals of incentive awards earned in 2006 and paid in 2007.
To be effective, the new distribution election must be received by the Executive
Vice President, Human Capital or his or her designee prior to December 31, 2006
(or such earlier deadline designated by the Executive Vice President, Human
Capital). It is intended that any election made pursuant to this Section 1.4
shall not be treated as a change in the form or timing of payment under section
409A(a)(4) of the Code or an acceleration of payment under section 409A(a)(3) of
the Code.


SECTION 2
ELIGIBILITY TO PARTICIPATE


2.1. Selection for Participation in the Plan. Only employees who are in an
Eligible Grade Level, who are selected for participation in this Plan by the
Executive Vice President, Human Capital (or, for a Section 16 Officer, by the
Board of Directors) and who are notified that they are selected for
participation shall be eligible to become a Participant in this Plan. The
Executive Vice President, Human Capital shall not select any employee for
participation unless the Executive Vice President, Human Capital determines that
such employee is a member of a select group of management or highly compensated
employees (as that expression is used in ERISA).
2.2. Enrollment Requirements. As a condition to participation, each selected
employee who is eligible to participate in this Plan as of the first day of a
Plan Year shall complete, execute and return to the Executive Vice President,
Human Capital or his or her designee an election form prior to the first day of
such Plan Year, or such earlier deadline as may be established by the Executive
Vice President, Human Capital or his or her designee.
Notwithstanding the foregoing, a selected employee who first becomes eligible to
participate in this Plan (and all other like-type plans of the Employers and all
Affiliates which are required to be aggregated for purposes section 409A of the
Code) after the first day of a Plan Year must complete these requirements within
thirty (30) days after such employee first becomes eligible to participate in
this Plan, or within


5



--------------------------------------------------------------------------------




such earlier deadline as may be established by the Executive Vice President,
Human Capital, in his or her sole discretion, in order to participate for such
period. In such event, such employee’s participation in this Plan shall commence
as soon as administratively feasible after he or she elects to participate in
this Plan, and such employee shall not be permitted to defer under this Plan any
portion of the employee’s Base Salary or Incentive Award that are paid (or
earned) with respect to services performed prior to the employee’s participation
commencement date, except to the extent permissible under section 409A of the
Code and the regulations issued thereunder.
Each selected employee who is eligible to participate in this Plan shall
commence participation in this Plan only after the employee has met all
enrollment requirements set forth in this Plan Statement and required by
Executive Vice President, Human Capital, including returning all required
documents to the Executive Vice President, Human Capital within the specified
time period. Notwithstanding the foregoing, the Executive Vice President, Human
Capital or his or her designee shall process such Participant’s deferral
elections as soon as administratively feasible after such deferral elections are
received by the Executive Vice President, Human Capital or his or her designee.
If an employee fails to meet all requirements contained in this Section 2.2
within the period required, that employee shall not be eligible to participate
in this Plan during such Plan Year.
2.3. Special Eligibility Rule For Former Participants. If a Participant
terminates employment with the Employer and all Affiliates and such Participant:
(a)     is subsequently reemployed by an Employer as an Eligible Employee, and
(b)
is selected for participation in this Plan by the Executive Vice President,
Human Capital (or, for a Section 16 Officer, by the Board of Directors), and

(c)     either
(i)
has been paid all amounts deferred under this Plan (and all other like-type
plans of the Employers and all Affiliates which are required to be aggregated
for purposes of section 409A of the Code), and on and before the date of the
last payment was not eligible to continue (or elect to continue) to participate
in this Plan (and all other like-type plans of the Employers and all Affiliates
which are required to be aggregated for purposes of section 409A of the Code)
for periods after the last payment, or

(ii)
has not been eligible to participate in this Plan (or any other like-type plan
of any Employer or Affiliate which is required to be aggregated with this Plan
for purposes of section 409A of the Code) at any time during the twenty-four
(24) month period ending on the date such employee is selected for participation
in this Plan, other than by the accrual of earnings,

the Executive Vice President, Human Capital (or, for a Section 16 Officer, the
Board of Directors) may designate that such employee shall be allowed to reenter
the Plan as a Participant as of a fixed prospective date that is other than the
first day of a Plan Year so long as that prospective date is within thirty (30)
days of selection. Such employee shall be subject to the same enrollment
requirements as any other selected employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year as provided in
Section 2.2. A Participant whose employment is transferred to an Affiliate that
has not adopted this Plan (or any other like-type plan which is required to be
aggregated with this Plan for


6



--------------------------------------------------------------------------------




purposes of section 409A of the Code) and who otherwise meets the requirements
of this Section 2.3 shall be treated as having terminated employment.
2.4. Special Rule For Certain Employees of Acquired Companies. If an employee of
any company that is acquired by an Employer or an Affiliate:
(a)
is employed in an Eligible Grade Level,

(b)
has not been eligible to participate in any account balance deferred
compensation plan which is required to be aggregated with this Plan for purposes
of section 409A of the Code (other than by the accrual of earnings) at any time
during the twenty-four (24) month period ending on the date such employee is
selected for participation in this Plan, and

(c)
is selected for participation in this Plan by the Executive Vice President,
Human Capital (or, for a Section 16 Officer, by the Board of Directors),

the Executive Vice President, Human Capital (or, for a Section 16 Officer, the
Board of Directors) may designate that such employee shall be allowed to enter
the Plan as a Participant as of a fixed prospective date that is other than the
first day of a Plan Year so long as that prospective date is within thirty (30)
days of selection. Such employee shall be subject to the same enrollment
requirements as any other selected employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year as provided in
Section 2.2.
2.5. Termination of Participation. If an employee selected for participation in
this Plan for one Plan Year is not selected for a subsequent Plan Year, no
further deferrals shall be made by or for such employee in that subsequent Plan
Year. If an employee selected for participation in this Plan ceases to be a
member of a select group of management or highly compensated employees (as that
expression is used in ERISA), such employee’s deferral elections shall be
cancelled as of the first day of the Plan Year beginning after such employee
ceases to be a select group of management or highly compensated employees. In
the event that a Participant is no longer eligible to defer compensation under
this Plan, the Participant’s Account shall continue to be governed by the terms
of this Plan Statement until such time as the Participant’s Account is paid in
accordance with the terms of the Plan.
2.6. Special Rule for Overseas Employees. If an employee is compensated by an
Affiliate located outside of the United States, and such compensation is paid
outside of the United States (an “Overseas Employee”), such employee shall not
be eligible to participate in the Plan. If a Participant becomes an Overseas
Employee, any compensation paid by such Affiliate shall not be included in his
or her Incentive Award, Performance Award or Base Salary for purposes of Section
4, and the last sentence of Section 2.5 shall apply to such Participant as if he
or she had ceased to be a member of a select group of management or highly
compensated employees. If an otherwise eligible employee ceases to be an
Overseas Employee during a Plan Year, and is or becomes employed within the
United States in an Eligible Grade Level, and the employee has not been eligible
to participate in the Plan, or any other account balance deferred compensation
plan maintained by any Employer or Affiliate (other than the accrual of
earnings) at any time during the twenty-four (24) month period ending on the
date such employee is selected for this Plan, the Executive Vice President,
Human Capital (or, for a Section 16 Officer, the Board of Directors) may
designate that such employee shall be allowed to enter the Plan as a Participant
as of fixed prospective date that is not later than thirty (30) days after
selection. Such employee who is selected for participation during a Plan Year
shall be subject to the same enrollment requirements as any other selected
employee who first becomes eligible to participate in this Plan after the first
day of a Plan Year as provided in Section 2.2. Notwithstanding the foregoing, an
employee who


7



--------------------------------------------------------------------------------




is compensated both by an Employer located within the United States and an
Affiliate located outside of the United States during the same period, may
continue to be, or, if otherwise eligible, may become, a Participant, but only
compensation paid within the United States shall be included in his or her
Incentive Award, Performance Award or Base Salary. For purposes of this Section
2.6, Puerto Rico, and any other territory or possession of the United States
that is not subject to the Internal Revenue Code of 1986, shall be considered to
be outside of the United States.
2.7. Treatment of Certain Transferred Participants. Optum Medical Services, P.C.
is a wholly owned indirect subsidiary of UnitedHealth Group, which sponsors the
Optum Partner Services Executive Savings Plan (the “Optum ESP”), a nonqualified
deferred compensation plan for the benefit of Optum Medical Services, P.C., and
its respective affiliates, all of which are Affiliates as defined in this Plan.
The following rules shall apply to transfers of employment between an Employer
and any other Affiliate that occurs during a Plan Year:
(a)
If a participant in either this Plan or the Optum ESP is transferred during a
Plan Year to the employ of any Employer or Affiliate that has adopted either
this Plan or the Optum ESP as of the first day of the Plan Year (the “New
Participating Employer”), then the deferral elections made under either this
Plan or the Optum ESP shall be applied to compensation paid by the New
Participating Employer as follows:

(i)
An election to defer Base Salary for the Plan Year in which such transfer occurs
shall be treated as an election to defer the same percentage of the
Participant’s Base Salary paid by the New Participating Employer under either
this Plan or the Optum ESP for the balance of the Plan Year.

(ii)
An election to defer any incentive compensation paid with respect to a
performance period of not more than one year, which performance period either
coincides with or is contained with the Plan Year, shall be treated as an
election to defer the same percentage of any incentive compensation plan
sponsored by the New Participating Employer for a performance period of not more
than one year which performance period either coincides with or is contained
with the Plan Year, but only if, at the time the participant made the original
deferral election he could have made an election to defer such incentive
compensation consistent with section 409A (regardless of whether the Plan or
Optum ESP would have permitted such an election).

(iii)
If the participant is participating in any long-term incentive plan with a
performance period that exceeds one year, and is transferred during such
performance period, any election to defer any long-term incentive compensation
paid with respect to such performance period, shall be treated as an election to
defer the same percentage of any long-term incentive compensation plan sponsored
by the New Participating Employer for a performance period that ends on the same
date as the original performance period, but only to the extent, at the time the
participant made the original deferral election he could have made an election
to defer such incentive compensation consistent with section 409A (regardless of
whether the Plan or Optum ESP would have permitted such an election).

(iv)
If the participant first became eligible to participate in the Plan or Optum ESP
in the Plan Year in which the transfer occurs, and was permitted to make an
election because of his initial eligibility, the rules described above shall
apply to the remaining portion of the Plan Year, and whether the Employer or
Affiliate to which the participant is transferred is a New Participating
Employer shall be determined by whether the Employer or Affiliate had adopted
either this Plan or the Optum ESP on the date of the participant’s initial
eligibility.



8



--------------------------------------------------------------------------------




(b)
Except as otherwise provided in (a), or as otherwise required by Section 409A of
the Code, a participant’s deferral election shall not apply to any compensation
paid by any Employer or Affiliate other than the Employer or Affiliate by which
he was employed at the time the election was made, provided, however, that:

(i)
To the extent any form of incentive compensation with respect to which a
Participant has made a deferral election becomes payable after the Participant’s
employment has been transferred to another Employer or Affiliate, it shall be
deferred as if the Participant had still been employed by an Employer at the
time of payment.

(ii)
Nothing contained herein shall preclude the Administrative Committee (or, for a
Section 16 Officer, the Board of Directors) from permitting an Eligible Employee
to make a deferral election following a transfer of employment if such election
would otherwise be permitted under Section 4.

(c)
Accounts representing compensation deferred under the Optum ESP of a person
whose employment is transferred to an Employer may be transferred to this Plan,
and the Account balance of a Participant whose employment is transferred to an
Affiliate that participates in the Optum ESP may be transferred to the Optum
ESP, in both cases in accordance with procedures, and subject to limitations,
established by the Administrative Committee; provided, however, that such
transfer shall have no effect on the time or form of payment of the amount
transferred, except as otherwise permitted by section 409A of the Code.



SECTION 3
401(K) RESTORATION OPTION PLAN


The 401(k) Restoration Option Plan was eliminated effective for Plan Years
beginning on or after January 1, 2009. Any amounts deferred under the 401(k)
Restoration Option Plan for Plan Years beginning on or after January 1, 2004 and
prior to January 1, 2009, and any matching credits on such deferrals shall
continue to held in Participants’ Accounts under this Plan and shall be governed
by the terms of this Plan Statement until such time as the Accounts are paid in
accordance with the terms of the Plan.


SECTION 4
INCENTIVE DEFERRAL OPTION AND
SALARY DEFERRAL OPTION PLAN


4.1. Incentive Deferral Option (for Annual Awards).
4.1.1. Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 100% of such Participant’s Incentive Award. To be effective
for an Incentive Award paid during a Plan Year, the deferral election must be
received by the Executive Vice President, Human Capital or his or her designee
prior to the first day of the Plan Year in which the Incentive Award is earned.
Such election shall be irrevocable for the Plan Year with respect to which it is
made once it has been accepted by the Executive Vice President, Human Capital.
If a Participant first becomes eligible to participate in the Plan after the
first day of such Plan Year, the Executive Vice President, Human Capital shall
pro rate the Participant’s deferral election by multiplying the Participant’s
Incentive Award by the number of days left in the performance period (i.e., Plan
Year) as of the date the Participant’s deferral election is received by
Executive Vice President, Human Capital or his or her designee, over the total
number of days in the performance period. If a Participant receives an
in-service distribution for an unforeseeable emergency (pursuant to Section
9.8.2(b)) prior to January 1, 2019, the Participant’s deferral election in
effect at the


9



--------------------------------------------------------------------------------




time of such distribution shall be cancelled as soon as administratively
practicable following the date such distribution is made. The Participant may
not again elect to defer compensation under this Plan until the enrollment
period for the Plan Year that ends at least six (6) months after such
distribution. If a Participant receives a hardship withdrawal (as defined in
Regulation §1.401(k)-1(d)(3)) prior to January 1, 2019, from the UnitedHealth
Group 401(k) Savings Plan or any other 401(k) plan maintained by the Employers
or an Affiliate, the Participant’s deferral election in effect at the time of
such withdrawal shall be cancelled as soon as administratively practicable
following the date such withdrawal is made. The Participant may not again elect
to defer compensation under this Plan until the enrollment period for the Plan
Year that ends at least six (6) months after such withdrawal.
4.1.2. Crediting to Accounts. The Executive Vice President, Human Capital shall
cause to be credited to the Account of each Participant the amount, if any, of
such Participant’s voluntary deferrals of any Incentive Awards under Section
4.1.1. Such amount shall be credited as soon as administratively feasible after
the day such Incentive Award would otherwise have been paid to the Participant,
and shall be fully vested.
4.1.3. Matching Credits. The Executive Vice President, Human Capital shall cause
to be credited to the Account of each Participant an additional matching amount
equal to 50% of the amount credited to such Participant’s Account under Section
4.1.2 above. For this purpose, however, deferrals at a rate exceeding 6% of the
Participant’s Incentive Award shall be disregarded. Such matching amounts shall
be credited as soon as administratively feasible on or after the day the related
deferral of the Incentive Award is credited, and shall be fully vested.
4.2. Salary Deferral Option.
4.2.1. Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 80% of such Participant’s Base Salary for a Plan Year. To be
effective for a Plan Year, the deferral election must be received by the
Executive Vice President, Human Capital or his or her designee prior to the
first day of the Plan Year (or such earlier deadline designated by the Executive
Vice President, Human Capital). Such election shall be irrevocable for the Plan
Year with respect to which it is made once it has been accepted by the Executive
Vice President, Human Capital. If a Participant first becomes eligible to
participate in the Plan after the first day of such Plan Year, the Participant’s
deferral election shall apply with respect to Base Salary paid for services to
be performed after the deferral election is received by the Executive Vice
President, Human Capital or his or her designee.
If a Participant receives an in-service distribution for an unforeseeable
emergency (pursuant to Section 9.8.2(b)) prior to January 1, 2019, the
Participant’s deferral election in effect at the time of such distribution shall
be cancelled as soon as administratively practicable following the date such
distribution is made. The Participant may not again elect to defer Base Salary
under this Plan until the enrollment period for the Plan Year that ends at least
six (6) months after such distribution. If a Participant receives a hardship
withdrawal (as defined in Regulation §1.401(k)-1(d)(3)) prior to January 1,
2019, from the UnitedHealth Group 401(k) Savings Plan or any other 401(k) plan
maintained by the Employers or an Affiliate, the Participant’s deferral election
in effect at the time of such withdrawal shall be cancelled as soon as
administratively practicable following the date such withdrawal is made. The
Participant may not again elect to defer Base Salary under this Plan until the
enrollment period for the Plan Year that ends at least six (6) months after such
withdrawal.
4.2.2. Crediting to Accounts. The Executive Vice President, Human Capital shall
cause to be credited to the Account of each Participant the amount, if any, of
such Participant’s voluntary deferrals of salary or other pay under Section
4.2.1. Such amount shall be credited as soon as administratively feasible after


10



--------------------------------------------------------------------------------




the day such salary or other pay would otherwise have been paid to the
Participant, and shall be fully vested.
4.2.3. Matching Credits. Effective for Plan Years beginning on or after January
1, 2009, the Executive Vice President, Human Capital shall cause to be credited
to the Account of each Participant an additional matching amount equal to 50% of
the amount credited to such Participant’s Account under Section 4.2.2 above. For
this purpose, however, deferrals at a rate exceeding 6% of the Participant’s
Base Salary shall be disregarded. Such matching amounts shall be credited as
soon as administratively feasible on or after the day the related deferral of
Base Salary is credited, and shall be fully vested.
4.3. Performance Award Deferral Option (for Long-Term Awards).
4.3.1. Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 100% of such Participant’s Performance Award. To the extent
permitted under section 409A of the Code and related Regulations and guidance,
the deferral election must be received by the Executive Vice President, Human
Capital or his or her designee prior to the first day of the last Plan Year in
the performance period (or any later deadline designated by the Executive Vice
President which is at least six (6) months before the end of the performance
period). Such election shall be irrevocable for the applicable performance
period with respect to which it is made once it has been accepted by the
Executive Vice President, Human Capital.
If a Participant receives an in-service distribution for an unforeseeable
emergency (pursuant to Section 9.8.2(b)) prior to January 1, 2019, the
Participant’s deferral election in effect at the time of such distribution shall
be cancelled as soon as administratively practicable following the date such
distribution is made. The Participant may not again elect to defer all or a
portion of a Performance Award under this Plan until the enrollment period for
the Plan Year that ends at least six (6) months after such distribution. If a
Participant receives a hardship withdrawal (as defined in Regulation
§1.401(k)-1(d)(3)) prior to January 1, 2019, from the UnitedHealth Group 401(k)
Savings Plan or any other 401(k) plan maintained by the Employers or an
Affiliate, the Participant’s deferral election in effect at the time of such
withdrawal shall be cancelled as soon as administratively practicable following
the date such withdrawal is made. The Participant may not again elect to defer
all or a portion of a Performance Award under this Plan until the enrollment
period for the Plan Year that ends at least six (6) months after such
withdrawal.
4.3.2. Crediting to Accounts. The Executive Vice President, Human Capital shall
cause to be credited to the Account of each Participant the amount, if any, of
such Participant’s voluntary deferrals of any Performance Awards under Section
4.3.1. Such amount shall be credited as soon as administratively feasible after
the day such Performance Award would otherwise have been paid to the
Participant, and shall be fully vested.
4.3.3. No Matching Credits. No matching amounts shall be credited for deferrals
of Performance Awards under Section 4.3.1.
4.4. Employer Discretionary Supplements. Upon written notice to one or more
Participants and to the Executive Vice President, Human Capital, the CEO (or,
for any Section 16 Officer, the Board of Directors) may (but is not required to)
determine that additional amounts shall be credited to the Accounts of such
Participants. Such notice shall also specify the date of such crediting.
Notwithstanding Section 7, such notice may also establish vesting rules for such
amounts, in which case separate Accounts shall be established for such amounts
for such Participants.


11



--------------------------------------------------------------------------------




4.5. Limitation on Deferrals. Notwithstanding any other provision of this Plan
Statement, any amount deferred by a Participant from any paycheck shall not
exceed the amount that would accommodate current payment of all required
withholdings from such paycheck.


SECTION 5
CREDITS FROM MEASURING INVESTMENTS
5.1. Designation of Measuring Investments. Through a voice response system (or
other written or electronic means) approved by the Executive Vice President,
Human Capital, each Participant shall designate the following “Measuring
Investments,” which shall be used to determine the value of such Participant’s
Account (until changed as provided herein):
(a)
One or more Measuring Investments for the current Account balance, and

(b)
One or more Measuring Investments for amounts that are credited to the Account
in the future.

The Accounts and such Measuring Investments are specified solely as a device for
computing the amount of benefits to be paid by the Employers under the Plan, and
the Employers are not required to purchase such investments. The Measuring
Investments shall be listed in the enrollment guide for the Plan. Participants
may change the Measuring Investment designations for their Accounts as of any
business date of the Plan Year.
5.2. UnitedHealth Group Stock as Measuring Investment. The Board of Directors
may (but shall not be required to) determine that the Measuring Investments
available for election by Participants will include deemed (but not actual)
investment in the common stock of UnitedHealth Group, valued at the closing
price of UnitedHealth Group common stock as reported on the New York Stock
Exchange composite tape on the applicable Valuation Date.
5.3. Operational Rules for Measuring Investments. The Executive Vice President,
Human Capital shall adopt rules specifying the Measuring Investments, the
circumstances under which a particular Measuring Investment may be elected, or
shall be automatically utilized, the minimum or maximum amount or percentage of
an Account which may be allocated to a Measuring Investment, the procedures for
making or changing Measuring Investment elections, the extent (if any) to which
Beneficiaries of deceased Participants may make Measuring Investment elections
and the effect of a Participant’s or Beneficiary’s failure to make an effective
Measuring Investment election with respect to all or any portion of an Account.
Notwithstanding the foregoing, any rules or revision with respect to deemed
investment in the common stock of UnitedHealth Group elections by a Section 16
Officer shall be made only by the Board of Directors.


SECTION 6
OPERATIONAL RULES


6.1. Operational Rules for Deferrals. Except as otherwise determined by the
Executive Vice President, Human Capital, a Participant’s election to defer
compensation under Section 4 shall be “evergreen” and shall remain in effect for
subsequent Plan Years unless, prior to such Plan Year, the election is changed
or terminated, the Participant is not selected for participation for that
subsequent Plan Year, or the Participant’s election was cancelled by reason of
the Participant receiving an in-service distribution before the Effective Date
for an unforeseeable emergency or a hardship withdrawal from a 401(k) plan. If a
Participant’s pay after deferrals is not sufficient to cover pre-tax and
after-tax benefit payroll


12



--------------------------------------------------------------------------------




deductions, and tax or other payroll withholding requirements, the Participant’s
deferrals shall be reduced to the extent necessary to meet such requirements.
6.2. Establishment of Accounts. There shall be established for each Participant
an unfunded, bookkeeping Account.
6.3. Adjustment of Accounts. The Executive Vice President, Human Capital shall
cause the value of each Account to be increased (or decreased) from time to time
for additions distributions, investment gains (or losses) and expenses charged
to the Account.
6.4. Accounting Rules. The Executive Vice President, Human Capital may adopt
(and revise) accounting rules for adjustment of the Accounts.


SECTION 7
VESTING OF ACCOUNTS


The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times (except for any special vesting rules that apply to Employers
discretionary supplements under Section 4.4).


SECTION 8
SPENDTHRIFT PROVISION


Participants and Beneficiaries shall have no power to transfer any interest in
an Account nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while it is in the
possession or control of the Employers, nor shall the Executive Vice President,
Human Capital recognize any assignment thereof, either in whole or in part, nor
shall the Account be subject to attachment, garnishment, execution following
judgment or other legal process (including without limitation any domestic
relations order, whether or not a “qualified domestic relations order” under
section 414(p) of the Code and section 206(d) of ERISA) before the Account is
distributed to the Participant or Beneficiary.
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof. Any attempt by a Participant to so exercise said power in violation of
this provision shall be of no force and effect and shall be disregarded by the
Executive Vice President, Human Capital.


SECTION 9
DISTRIBUTIONS


9.1. Time of Distribution to Participant.
9.1.1. General Rule. Upon Participant’s Separation from Service, or upon a
Participant’s Disability occurring prior to January 1, 2020, the Employer shall
commence payment of such Participant’s Account (reduced by the amount of any
applicable payroll, withholding and other taxes) in the form and at the time
designated by the Participant pursuant to Section 9.3. Effective January 1,
2020, payment of the Participant’s Account will not be made upon Disability
unless the Participant has had a Separation from Service.


13



--------------------------------------------------------------------------------




9.1.2. No Application for Distribution Required. A Participant’s Account shall
be distributed automatically following the Participant’s Separation from
Service, or the Participant’s Disability occurring prior to January 1, 2020. A
Participant shall not be required to apply for distribution.
9.1.3. Code § 162(m) Delay. If the Executive Vice President, Human Capital
reasonably determines that if a Participant’s Account were distributed at the
time otherwise provided in this Section 9, deduction of all or a portion of such
distribution would not be permitted due to the application of section 162(m) of
the Code (as in effect prior to January 1, 2018), distribution of such portion
shall be deferred until the first year in which the Executive Vice President,
Human Capital reasonably anticipates, or should reasonably anticipate, that the
deduction of such payment will not be barred by application of section 162(m);
provided that distributions of all such amounts under the Plan, or any other
plan that must be aggregated with this Plan for purposes of section 409A of the
Code, are so delayed. Where the payment is delayed to a date on or after the
Participant’s Separation from Service, the payment will be considered a payment
upon a separation from service for purposes of Section 9.2(e). No election may
be provided to the service provider with respect to the timing of the payment
under this Section 9.1.3.
9.1.4. Effect of Reemployment. If a Participant is reemployed by the Employer or
an Affiliate after Separation from Service, distribution of the Participant's
Account shall be made in the manner described in Section 9.2 and shall not be
suspended as a result of the Participant's reemployment.
9.2. Form of Distribution. Distribution of the Participant’s Account shall be
made in whichever of the following forms as the Participant shall have
designated at the time of his or her enrollment (as described in Section 9.3):
(a)
Lump Sum. In the form of a single lump sum. The amount of such distribution
shall be determined as soon as administratively feasible as of a Valuation Date
following the Plan Year in which the Participant experienced a Separation from
Service, or experienced a Disability prior to January 1, 2020, and shall be
actually paid to the Participant as soon as practicable after such determination
(but not later than the last day of the February following such Plan Year).

(b)
Installments. In the form of a series of five (5) or ten (10) annual
installments. If a Participant elects to receive payments in the form of
installments, then pursuant to section 409A of the Code and the regulations
issued thereunder (and for purposes of the re-election provisions in Section
9.4.3), the series of installment payments shall be treated as the entitlement
to a single payment (rather than a series of separate payments).

(i)
General Rule. The amount of the first installment will be determined as soon as
administratively feasible as of a Valuation Date following the Plan Year in
which the Participant experienced a Separation from Service, or experienced a
Disability prior to January 1, 2020, and shall be actually paid to the
Participant as soon as practicable after such determination (but not later than
the last day of the February following such Plan Year). The amount of future
installments will be determined as soon as administratively feasible following
the end of each later Plan Year. The amount of each installment shall be
determined by dividing the Account balance as of the Valuation Date as of which
the installment is being paid, by the number of remaining installment payments
to be made (including the payment being determined). Such installments shall be
actually paid as soon as practicable after each such determination (but not
later than the last day of the February following such Plan Year).



14



--------------------------------------------------------------------------------




(ii)
Exception for Small Amounts. This Section 9.2(b)(ii) shall apply only if the
first installment is payable on or before December 31, 2018. Notwithstanding
anything to the contrary in the other paragraphs of this Section 9, if:

(A)
at the time of the payment of the first installment of any distribution of
installments from this Plan or any other account balance deferred compensation
plan of Employers or an Affiliate, the combined value of (1) the Participant’s
Account in this Plan as of the Valuation Date as of which such first installment
is to be determined and (2) the Participant’s post-2004 accounts in all other
account balance deferred compensation plans of the Employers or an Affiliate is
determined to be equal to or less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code for the calendar year in which such first
installment is paid ($18,500 in 2018), and

(B)
all such other account balance deferred compensation plans in which the
Participant has an account provide for a mandatory small amount cashout of
elective deferrals on the same basis as this Section 9.2(b)(ii),

then, the portion of the Participant’s Account in this Plan which is payable in
the form of installments shall be distributed to the Participant in a lump sum
as soon as practicable after such Valuation Date (but not later than the last
day of the February following such Plan Year).
(c)
Five (5) Year Delay, Then Lump Sum. In the form of a single lump sum following
the fifth (5th) anniversary of the Participant’s Separation from Service, or the
Participant’s Disability occurring prior to January 1, 2020. The amount of such
distribution shall be determined as soon as administratively feasible as of a
Valuation Date following the Plan Year in which occurs the fifth (5th)
anniversary of the Participant’s Separation from Service, or the Participant’s
Disability occurring prior to January 1, 2020. Actual distribution shall be made
as soon as administratively practicable after such determination (but not later
than the last day of the February following the Plan Year in which occurs such
fifth (5th) anniversary).

(d)
Ten (10) Year Delay, Then Lump Sum. In the form of a single lump sum following
the tenth (10th) anniversary of the Participant’s Separation from Service, or
the Participant’s Disability occurring prior to January 1, 2020. The amount of
such distribution shall be determined as soon as administratively feasible as of
a Valuation Date following the Plan Year in which occurs the tenth (10th)
anniversary of the Participant’s Separation from Service, or the Participant’s
Disability occurring prior to January 1, 2020. Actual distribution shall be made
as soon as administratively practicable after such determination (but not later
than the last day of the February following the Plan Year in which occurs such
tenth (10th) anniversary).

(e)
Six-Month Delay. If, however, the Participant is a Specified Employee on the
date of the Participant’s Separation from Service, distribution shall be delayed
until the first business day of the seventh month following the month in which
occurs the Participant’s Separation from Service (or upon the death of the
Participant, if earlier). All amounts that would otherwise have been paid prior
to such date shall be paid as soon as practicable after such date, and the
timing of payment of any subsequent installments shall be determined without
regard to this Section 9.2(e).





15



--------------------------------------------------------------------------------




9.3. Election of Form of Distribution by Participant.
9.3.1. Initial Enrollment. Through a voice response system (or other written or
electronic means) approved by the Executive Vice President, Human Capital, each
Participant shall elect at the time of initial enrollment in the Plan whether
distribution shall be made (as described in Section 9.2) in either (i) an
immediate lump sum, (ii) five (5) or ten (10) annual installments, or (iii) a
delayed lump sum following the fifth (5th) or tenth (10th) anniversary of the
Participant’s Separation from Service, or the Participant’s Disability occurring
prior to January 1, 2020. Such election shall apply with respect to distribution
of that portion of the Participant’s Account attributable to deferrals and
matching credits (if any) for the Participant’s initial year of participation in
the Plan and any investment gains or losses on such deferrals and matching
credits (if any). Subject to Section 9.3.3, an initial distribution election
shall remain in effect for subsequent Plan Years.
9.3.2. Default Election of Form of Distribution. If a Participant fails to elect
a form of distribution at the time of initial enrollment in the Plan, such
Participant shall be deemed to have elected that distribution be made in an
immediate lump sum as described in Section 9.2(a).
9.3.3. Separate Distribution Elections Permitted for Subsequent Plan Years. An
initial or default distribution election made by a Participant shall remain in
effect for subsequent Plan Years unless, prior to a subsequent Plan Year, the
Participant elects a different form of distribution for that portion of the
Participant’s Account attributable to deferrals and matching credits (if any)
for such subsequent Plan Year and any investment gains or losses on such
deferrals and matching credits (if any). Through a voice response system (or
other written or electronic means) approved by the Executive Vice President,
Human Capital, a Participant may elect a different form of distribution for that
portion of the Participant’s Account attributable to deferrals and matching
credits (if any) for a subsequent Plan Year. To be effective for deferrals and
matching credits (if any) for a Plan Year, the new distribution election must be
received by the Executive Vice President, Human Capital or his or her designee
prior to the first day of the Plan Year (or such earlier deadline designated by
the Executive Vice President, Human Capital). If a Participant files a new
distribution election with the Executive Vice President, Human Capital pursuant
to this Section 9.3.3, such distribution election shall remain in effect for all
subsequent Plan Years unless, prior to a subsequent Plan Year, the Participant
files another distribution election with the Executive Vice President, Human
Capital electing a different form of distribution for that portion of the
Participant’s Account attributable to deferrals and matching credits (if any)
for such subsequent Plan Year and any subsequent investment gains or losses on
such deferrals and matching credits (if any).
9.3.4. Re-Election of Form of Distribution. Through a voice response system (or
other written or electronic means) approved by the Executive Vice President,
Human Capital, the Participant may elect from time to time to change the form of
payment for a specified portion of the Participant’s Account or to delay payment
of a specified portion of the Participant’s Account. Each subsequent
distribution election shall be effective as to the specified portion of the
Participant’s Account. Notwithstanding the foregoing, any new distribution
election shall be disregarded as if it had never been filed (and the prior
distribution election shall be given effect) unless the distribution election:
(a)
is filed by a Participant while employed by the Employer or an Affiliate,

(b)
is filed with the Executive Vice President, Human Capital at least twelve (12)
months before the Participant’s Separation from Service, Disability occurring
prior to January 1, 2020, or death,



16



--------------------------------------------------------------------------------




(c)
has the effect of delaying payment of the lump sum (or, in the case of
installments which are treated as the entitlement to a single payment (and not a
series of separate payments), the initial commencement date) under the prior
election for at least five (5) years, and

(d)
shall not take effect until at least twelve (12) months after the date it is
filed with the Executive Vice President, Human Capital.

A Participant may not make more than two (2) elections pursuant to this Section
9.3.4 with respect to the same portion of the Participant’s Account. No spouse,
former spouse, Beneficiary or other person shall have any right to participate
in the Participant’s decision to revise distribution elections. Notwithstanding
the foregoing, the Executive Vice President, Human Capital shall interpret all
provisions of this Plan relating to the change of any distribution election in a
manner that is consistent with section 409A of the Code and the regulations and
other guidance issued thereunder. Accordingly, if the Executive Vice President,
Human Capital determines that a requested revision to a distribution election is
inconsistent with section 409A of the Code or other applicable tax law, the
request shall not be effective.
9.4. Payment to Beneficiary Upon Death of Participant.
9.4.1. Payment to Beneficiary When Death Occurs Before Separation from Service.
If a Participant dies before Separation from Service or Disability occurring
prior to January 1, 2020, such Participant’s Beneficiary will receive payment of
the Participant’s Account at the same time and in the same form the Participant
would have received if the Participant had experienced a Separation from Service
on the date of death.
9.4.2. Payment to Beneficiary When Death Occurs After Separation from Service.
If a Participant dies after a Separation from Service, or Disability occurring
prior to January 1, 2020, the Participant’s Beneficiary shall receive
distribution of the Participant’s Account at the same time and in the same form
the Participant would have received it if the Participant had survived.
9.4.3. Beneficiary Not Required to Apply for Distribution. Distribution shall be
made to the Beneficiary when the Administrative Committee receives notice of the
Participant’s death, without the requirement of an application.
9.4.4. Election of Measuring Investments by Beneficiaries. A Beneficiary of a
deceased Participant shall generally have the same rights to designate Measuring
Investments for the Participant’s Account that Participants have under Section
5. The Executive Vice President, Human Capital may adopt (and revise) rules to
govern designations of Measuring Investments by Beneficiaries. Unless changed by
the Executive Vice President, Human Capital, the following rules shall apply:
(a)
The Measuring Investments for the Account of a deceased Participant shall not be
changed until the Beneficiary so determines.

(b)
If a deceased Participant has more than one Beneficiary, the unanimous consent
of all Beneficiaries shall be required to change Measuring Investments for such
Participant’s Account.

9.5. Designation of Beneficiaries.
9.5.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Executive Vice President, Human Capital (or
through other means approved by the Executive Vice President, Human Capital),
one or more primary Beneficiaries or alternative Beneficiaries to receive all


17



--------------------------------------------------------------------------------




or a specified part of such Participant’s Account in the event of such
Participant’s death. The Participant may change or revoke any such designation
from time to time without notice to or consent from any Beneficiary. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Executive Vice President, Human Capital during
the Participant’s lifetime.
9.5.2. Failure of Designation. If a Participant:
(a)
fails to designate a Beneficiary,

(b)
designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or

(c)
designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries in which a member survives the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:
(i)    Participant’s surviving spouse;
(ii)    Participant’s surviving issue per stirpes and not per capita;
(iii)    Participant’s surviving parents;
(iv)    Participant’s surviving brothers and sisters; and
(v)    Representative of Participant’s estate.
9.5.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a distribution of
all or any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Executive Vice President, Human Capital
after the date of the Participant’s death but not later than nine (9) months
after the date of the Participant’s death. A disclaimer shall be irrevocable
when delivered to the Executive Vice President, Human Capital. A disclaimer
shall be considered to be delivered to the Executive Vice President, Human
Capital only when actually received by the Executive Vice President, Human
Capital. The Executive Vice President, Human Capital shall be the sole judge of
the content, interpretation and validity of a purported disclaimer. Upon the
filing of a valid disclaimer, the Beneficiary shall be considered not to have
survived the Participant as to the interest disclaimed. A disclaimer by a
Beneficiary shall not be considered to be a transfer of an interest in violation
of any other provisions under this Plan. No other form of attempted disclaimer
shall be recognized by the Executive Vice President, Human Capital.


18



--------------------------------------------------------------------------------




9.5.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, subject to the following:
(a)
a legally adopted child and the adopted child’s lineal descendants always shall
be lineal descendants of each adoptive parent (and of each adoptive parent’s
lineal ancestors);

(b)
a legally adopted child and the adopted child’s lineal descendants never shall
be lineal descendants of any former parent whose parental rights were terminated
by the adoption (or of that former parent’s lineal ancestors); except that if,
after a child’s parent has died, the child is legally adopted by a stepparent
who is the spouse of the child’s surviving parent, the child and the child’s
lineal descendants shall remain lineal descendants of the deceased parent (and
the deceased parent’s lineal ancestors);

(c)
if the person (or a lineal descendant of the person) whose issue are referred to
is the parent of a child (or is treated as such under applicable law) but never
received the child into that parent’s home and never openly held out the child
as that parent’s child (unless doing so was precluded solely by death), then
neither the child nor the child’s lineal descendants shall be issue of the
person.

“Child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.
9.5.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:
(a)
If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

(b)
The automatic Beneficiaries specified in Section 9.5.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

(c)
If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Executive Vice President, Human Capital after
the date of the legal termination of the marriage between the Participant and
such former spouse, and during the Participant’s lifetime.)

(d)
Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.



19



--------------------------------------------------------------------------------




(e)
Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

The Executive Vice President, Human Capital shall be the sole judge of the
content, interpretation and validity of a purported Beneficiary designation.
9.6. Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Account which is payable to
the Beneficiary (and shall not be paid to the Participant’s estate).
9.7. Facility of Payment. In case of minority, incapacity or legal disability of
a Participant or Beneficiary entitled to receive any distribution under this
Plan, payment shall be made, if the Executive Vice President, Human Capital
shall be advised of the existence of such condition:
(a)
to the court-appointed guardian or conservator of such Participant or
Beneficiary, or

(b)
if there is no court-appointed guardian or conservator, to the lawfully
authorized representative of the Participant or Beneficiary (and the Executive
Vice President, Human Capital, in his or her sole discretion, shall determine
whether a person is a lawfully authorized representative for this purpose), or

(c)
to an institution entrusted with the care or maintenance of the incapacitated or
disabled Participant or Beneficiary, provided such institution has satisfied the
Executive Vice President, Human Capital, in his or her sole discretion, that the
payment will be used for the best interest and assist in the care of such
Participant or Beneficiary, and provided further, that no prior claim for said
payment has been made by a person described in (a) or (b) above.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Employers therefor.
9.8. In-Service Distributions.
9.8.1. Pre-Selected In-Service Distributions. Each Participant shall have the
opportunity, when enrolling in the Plan for each Plan Year, to elect one (1) or
more pre-selected in-service distribution dates for the total amount of the
Participant’s Account attributable to deferral and matching credits (if any) for
such Plan Year and any subsequent investment gains of losses on such deferrals
and matching credits (if any), subject to the following rules:
(a)
Such election shall be made through a voice response system (or other written or
electronic means) approved by the Executive Vice President, Human Capital.

(b)
No such distribution shall be made before January 1 of the calendar year that
follows the third full Plan Year after the Participant was first eligible to
elect a pre-selected in-service distribution from that portion of the
Participant’s Account attributable to deferrals and matching credits (if any)
for such Plan Year and any subsequent investment gains or losses on such amounts
(e.g., the earliest pre-selected in-service distribution date for any deferrals
made in 2004 is January 1, 2007).

(c)
A Participant may receive more than one (1) pre-selected in-service distribution
in any Plan Year but only if each distribution is attributable to deferrals and
matching credits for different Plan



20



--------------------------------------------------------------------------------




Years. Only one (1) pre-selected in-service distribution may be made in any Plan
Year from that portion of the Participant’s Account attributable to deferrals
and matching credits (if any) for the same Plan Year.
(d)
A Participant who elects a pre-selected in-service distribution date and
subsequently experiences a Separation from Service, or experiences a Disability
prior to January 1, 2020, will receive such in-service distribution, if the
in-service distribution date is prior to the distribution of the Participant’s
total Account.

(e)
Through a voice response system (or other written or electronic means) approved
by the Executive Vice President, Human Capital, the Participant may elect to
postpone any pre-selected in-service distribution for at least five (5) years. A
pre-selected in-service distribution may be postponed only twice. The
Participant must file the election with the Executive Vice President, Human
Capital at least twelve (12) months before the original scheduled date of
distribution. Such election shall not take effect until at least twelve (12)
months after the date it is filed with the Executive Vice President, Human
Capital.

(f)
Except as provided in paragraph (e) of this Section, a Participant may not
cancel or make any change to the time or form of payment of a pre-selected
in-service distribution.

(g)
The distribution amount shall be determined as soon as administratively feasible
as of a Valuation Date on or after the pre-selected distribution date and shall
be actually paid as soon as practicable after such determination.

9.8.2. In-Service Distribution for Unforeseeable Emergency. A Participant who
has incurred an unforeseeable emergency may request an in-service distribution
while employed from the Participant’s Account if the Executive Vice President,
Human Capital determines that such distribution is for one of the purposes
described in (b) below and the conditions in (b) below have been satisfied.
(a)
Election. A Participant may elect in writing to receive distribution of all or a
portion of the Participant’s Account prior to Separation from Service, or
Disability occurring prior to January 1, 2020, to alleviate an unforeseeable
emergency (as defined in (b) below). A Beneficiary of a deceased Participant may
also request an early distribution for an unforeseeable emergency.

(b)
Unforeseeable Emergency Defined. For purposes of this Section, an “unforeseeable
emergency” means a severe financial hardship to the Participant resulting from:

(i)
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in section
152 of the Code, without regard to sections 152(b)(1), 152(b)(2) and
152(d)(1)(B) of the Code),

(ii)
the loss of the Participant’s property due to casualty, or

(iii)
other similar extraordinary and unforeseeable emergency circumstances arising as
a result of events beyond the control of the Participant.

Whether a Participant is faced with an unforeseeable emergency will be
determined based on the relevant facts and circumstances. If a severe financial
hardship is or may be relieved either (i) through reimbursement or compensation
by insurance or otherwise, (ii) by liquidation of the Participant’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship), (iii) prior to January 1, 2019, by cessation of deferrals
under this Plan (at the


21



--------------------------------------------------------------------------------




earliest possible date otherwise permitted under this Plan) or any 401(k) plan,
then the hardship shall not constitute an unforeseeable emergency for purposes
of this Plan. If a Beneficiary of a deceased Participant requests an early
distribution for an unforeseeable emergency, then the references in this
definition to “Participant” shall be deemed to be references to such
Beneficiary.
(c)
Distribution Amount. The amount of such distribution is limited to the amount
reasonably necessary to satisfy the unforeseeable emergency, taking into account
any tax payable upon the distribution. The amount of such distribution shall be
determined as soon as administratively feasible following the receipt and
approval of the request by the Executive Vice President, Human Capital or his or
her designee and shall be actually paid as soon as administratively practicable
after such determination. If the Participant has elected different times or
forms of payment for deferrals from different Plan Years, the allocation of the
distribution among Plan Years shall be as determined by the Administrator.

(d)
Suspension Rule. If a Participant receives a distribution due to an
unforeseeable emergency (under this Plan or the UnitedHealth Group Legacy
Executive Savings Plan) prior to January 1, 2019, the Participant’s deferrals
under Sections 3 and 4 will cease as soon as administratively practicable
following the date such distribution is made. The Participant may not again
elect to defer compensation under this Plan until the enrollment period for the
Plan Year that ends at least six (6) months after such distribution.

9.9. Distributions in Cash. All distributions from this Plan shall be made in
cash.
9.10 Rule Governing Distribution Elections. The Administrative Committee may
make, and revise from time to time, rules and procedures governing the election
of distributions, which rules and procedures may limit the right of Participants
or Beneficiaries to make and revise such elections. No Participant or
Beneficiary shall be considered to have a vested right in the ability to make or
revise elections governing the time or form of distribution.


SECTION 10
FUNDING OF PLAN


10.1. Unfunded Plan. The obligation of any Employer to make payments under the
Plan constitutes only the unsecured (but legally enforceable) promises of that
Employer to make such payments. No Participant shall have any lien, prior claim
or other security interest in any property of any Employer. The Employers shall
have no obligation to establish or maintain any fund, trust or account (other
than a bookkeeping account) for the purpose of funding or paying the benefits
promised under the Plan. If such a fund, trust or account is established, the
property therein that is allocable to a particular Employer shall remain the
sole and exclusive property of that Employer. The Employers shall be obligated
to pay the cost of the Plan out of their general assets. All references to
accounts, accruals, gains, losses, income, expenses, payments, custodial funds
and the like are included merely for the purpose of measuring the obligation of
the Employers to Participants in the Plan and shall not be construed to impose
on the Employers the obligation to create any separate fund for purposes of the
Plan.
10.2. Corporate Obligation. Neither any officer of any Employer nor the
Executive Vice President, Human Capital in any way secures or guarantees the
payment of any benefit or amount which may become due and payable hereunder to
or with respect to any Participant. Each Participant and other person entitled
at any time to payments hereunder shall look solely to the assets of such
Participant’s Employer for such payments as an unsecured, general creditor.
After benefits have been paid to or with respect to a Participant and such
payment purports to cover in full the benefit hereunder, such former


22



--------------------------------------------------------------------------------




Participant or other person or persons, as the case may be, shall have no
further right or interest in any other Plan assets. No person shall be under any
liability or responsibility for failure to effect any of the objectives or
purposes of the Plan by reason of the insolvency of any of the Employers.


SECTION 11
AMENDMENT AND TERMINATION


11.1. Amendment and Termination. The Compensation and Human Resources Committee
of the Board of Directors may unilaterally amend the Plan Statement
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and the
Board of Directors may terminate this Plan both with regard to persons receiving
benefits and persons expecting to receive benefits in the future; provided,
however, that:
(a)
No Reduction or Delay. The benefit, if any, payable to or with respect to a
Participant, whether or not the Participant has had a Separation from Service,
or has had a Disability prior to January 1, 2020, as of the effective date of
such amendment, shall not be, without the written consent of the Participant,
diminished or delayed by such amendment.

(b)
Cash Lump Sum Payment. To the extent permissible under section 409A of the Code
and related treasury regulations and guidance, if the Board of Directors
terminates the Plan completely with respect to all Participants, the Board shall
have the right, in its sole discretion, and notwithstanding any elections made
by Participants, to immediately pay all benefits in a lump sum following such
Plan termination.

11.2. Special Rule for Section 16 Officers. Notwithstanding anything in this
Plan Statement to the contrary, the Executive Vice President, Human Capital may
adopt rules to facilitate compliance with the rules and requirements of the
Securities and Exchange Commission, including Section 16 of the Securities and
Exchange Act of 1934, as amended, which rules may limit rights under this Plan
for Section 16 Officers.
11.3. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is in writing and signed
on behalf of the Board of Directors by a person authorized to execute such
writing. No oral representation concerning the interpretation or effect of the
Plan Statement shall be effective to amend the Plan Statement.
11.4. Plan Binding on Successors. UnitedHealth Group shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of UnitedHealth Group),
by agreement, to expressly assume and agree to perform this Plan Statement in
the same manner and to the same extent that UnitedHealth Group would be required
to perform it if no such succession had taken place.
11.5. Certain Amendments. The Executive Vice President, Human Capital may
unilaterally amend the Plan Statement to the same extent, and subject to the
same limitations, as the Compensation and Human Resources Committee pursuant to
Section 11.1; provided, however, that the Executive Vice President, Human
Capital shall not adopt any amendment that would materially increase the cost of
the Plan, or that is required to be adopted by the Board of Directors or the
Compensation and Human Resources Committee in order to comply with the
requirements of Section 162(m) of the Code or Section 16 of the Securities
Exchange Act of 1934. The determination by the Executive Vice President, Human
Capital that he or she is authorized to adopt an amendment shall be presumed
correct and any such amendment


23



--------------------------------------------------------------------------------




adopted by Executive Vice President, Human Capital shall be binding on all
employees, Participants, Beneficiaries, and other persons claiming a benefit
under the Plan.


SECTION 12
DETERMINATIONS - RULES AND REGULATIONS


12.1. Determinations. The Executive Vice President, Human Capital shall make
such determinations as may be required from time to time in the administration
of the Plan. The Executive Vice President, Human Capital shall have the
discretionary authority and responsibility to interpret and construe the Plan
Statement and to determine all factual and legal questions under the Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.
12.2. Rules, Regulations and Procedures. The Executive Vice President, Human
Capital may adopt, and revise from time to time, such rules, regulations and
procedures as it deems to be necessary or appropriate for the administration of
the Plan. If any rule, regulation or procedure adopted by the Executive Vice
President, Human Capital is inconsistent with any provision of the Plan that is
administrative or ministerial in nature, including any provision of the Plan
that relates to the time or manner for making any election or performing any
action, the Plan shall be deemed amended to the extent of the inconsistency.
12.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by UnitedHealth Group, the
Compensation and Human Resources Committee of the Board of Directors (the “Comp
Committee”) or the Executive Vice President, Human Capital pursuant to any
provision of the Plan Statement may be signed in the name of UnitedHealth Group,
the Comp Committee or the Executive Vice President, Human Capital by any officer
who has been authorized to make such certification or to give such notices or
consents.
12.4. Original Claim. The claim procedures set forth in this Section 12.4 shall
be the exclusive administrative procedure for the disposition of claims for
benefits arising under the Plan.
12.4.1. Initial Claim. An individual may, subject to any applicable deadline,
file with the Executive Vice President, Human Capital (or, in the case of a
Section 16 Officer, the Compensation and Human Resources Committee of the Board
of Directors (the “Comp Committee”) a written claim for benefits under the Plan
in a form and manner prescribed by the Executive Vice President, Human Capital.
(a)
If the claim is denied in whole or in part, the Executive Vice President, Human
Capital (or, in the case of a Section 16 Officer, the Comp Committee) shall
notify the claimant of the adverse benefit determination within ninety (90) days
after receipt of the claim.

(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Executive Vice President, Human Capital (or, in the
case of a Section 16 Officer, the Comp Committee) determines that special
circumstances require an extension of time for determination of the claim,
provided that the Executive Vice President, Human Capital (or, in the case of a
Section 16 Officer, the Comp Committee) notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.



24



--------------------------------------------------------------------------------




12.4.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:
(a)
the specific reasons for the adverse determination;

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and

(d)
a description of the claim and review procedures, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse determination on
review.

12.4.3. Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Comp
Committee a written request for a review of the adverse determination and may,
in connection therewith submit written comments, documents, records and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.
12.4.4. Claim on Review. If the claim, upon review, is denied in whole or in
part, the Comp Committee shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.
(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Comp Committee determines that special circumstances
require an extension of time for determination of the claim, provided that the
Comp Committee notifies the claimant, prior to the expiration of the initial
sixty (60) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.

(b)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

(c)
The Comp Committee’s review of a denied claim shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

12.4.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:
(a)
the specific reasons for the denial;

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;



25



--------------------------------------------------------------------------------




(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;

(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures; and

(e)
a statement of the claimant’s right to bring an action under ERISA section
502(a).

12.4.6. General Rules.
(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claim
procedures. The Executive Vice President, Human Capital (or, in the case of a
Section 16 Officer, the Comp Committee) may require that any claim for benefits
and any request for a review of a denied claim be filed on forms to be furnished
by The Executive Vice President, Human Capital (or, in the case of a Section 16
Officer, the Comp Committee) the upon request.

(b)
All decisions on original claims for all Participants except Participants who
are Section 16 Officers shall be made by the Executive Vice President, Human
Capital and all decisions on original claims for all Participants who are
Section 16 Officers and all requests for a review of denied claims for all
Participants shall be made by the Comp Committee.

(c)
Claimants may be represented by a lawyer or other representative at their own
expense, but the Executive Vice President, Human Capital and the Comp Committee
reserve the right to require the claimant to furnish written authorization and
establish reasonable procedures for determining whether an individual has been
authorized to act on behalf of a claimant. A claimant’s representative shall be
entitled to copies of all notices given to the claimant.

(d)
The decision of the Executive Vice President, Human Capital on a claim filed by
a Participant who is not a Section 16 Officer and the decision of the Comp
Committee on a claim filed by a Participant who is a Section 16 Officer or on a
request for a review of a denied claim may be provided to the claimant in
electronic form instead of in writing at the discretion of the Executive Vice
President, Human Capital or the Comp Committee.

(e)
In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.

(f)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

(g)
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

(h)
For the purpose of this Section, a document, record, or other information shall
be considered “relevant” if such document, record, or other information: (i) was
relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the



26



--------------------------------------------------------------------------------




benefit determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; (iii)
demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants; and
(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.
(i)
The Executive Vice President, Human Capital or the Comp Committee may, in its
discretion, rely on any applicable statute of limitation or deadline as a basis
for denial of any claim.

(j)
The Executive Vice President, Human Capital and the Comp Committee may
permanently or temporarily delegate is responsibilities under this claim
procedures to an individual or a committee of individuals.

12.4.7. Special Rules for Disability Claims. In the case of a claim based upon
an assertion that the claimant has incurred a Disability, the provisions of this
Section shall be revised as follows:
(a)
The ninety (90) period for responding to the claim, as described in Section
12.4.1(a) and the first clause of Section 12.4.1(b) shall be forty-five (45)
days.

(b)
The permissible extension period described in Section 12.4.1(b) shall be thirty
(30) days. In addition, if a decision on the claim cannot be rendered by the end
of the original thirty (30) day extension, the period may be further extended by
up to an additional thirty (30) days, subject to the same conditions. Any notice
of either a first or second extension, in addition to the disclosures required
by Section 12.4.1(b), shall also describe the standards upon which a
determination of Disability is based, the unresolved issues that prevent a
determination from being made, and any additional information required to
resolve such issues, and shall provide the claimant with at least forty-five
(45) days to provide the information.

(c)
If the claim is filed after April 1, 2018, the notice of an adverse benefit
determination described in Section 12.4.2 will be written in a culturally and
linguistically appropriate manner and, in addition to the matters described in
Section 12.4.2, will also include the following:

(i)
A copy of any internal rule, guideline, protocol, standard or other criterion
that was relied on in making the determination or a statement that such rule,
guideline, protocol, standard or other criterion does not exist;

(ii)
If the adverse benefit determination is based on medical necessity, experimental
treatment or a similar exclusion or limit, an explanation of the scientific or
clinical judgment for the determination made, applying the terms of the Plan to
the claimant’s medical circumstances, or a statement that such explanation will
be provided free of charge;

(iii)
A discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views of the heath care or vocational
professional presented by the applicant or obtained by the Plan, or any Social
Security Administration disability determination; and



27



--------------------------------------------------------------------------------




(iv)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

(d)
The sixty (60) day period for requesting a review of the adverse benefit
determination, as described in Section 12.4.3, shall be one hundred and eighty
(180) days.

(e)
Both the initial period of time by which the Comp Committee must respond to a
request for review, and the period of time by which the initial period of time
may be extended, as described in Section 12.4.4, shall each be forty-five (45)
days.

(f)
The review of the claim shall not afford any deference to the initial adverse
benefit determination, and the Comp Committee will:

(i)
In reviewing any adverse benefit determination based on a medical judgment,
consult with a health care professional who has appropriate training and
experience in the medical field involved in the medical judgment, and who will
not be an individual who was consulted in connection with the initial
determination, nor the subordinate of such individual;

(ii)
Identify any medical or vocational experts whose advice was sought in making the
adverse benefit determination; and

(iii)
Provide the claimant, as soon as possible and sufficiently in advance of the
date on which a notice of determination on review is required to be provided to
give the claimant a reasonable opportunity to respond, any new or additional
evidence considered, relied upon, or generated in connection with the claimant’s
claim and any new or additional rationales forming the basis of the Comp
Committee’s determination on review.

(g)
If the claim is filed after April 1, 2018, the notice of determination on review
described in Section 12.4.5 will be written in a culturally and linguistically
appropriate manner and, in addition to the matters described in Section 12.4.5,
will also include the following information:

(i)
A copy of any internal rule, guideline, protocol, standard or other criterion
that was relied on in making the determination, or a statement that such rule,
guideline, protocol or other criterion does not exist;

(ii)
If the adverse benefit determination is based on medical necessity, experimental
treatment or a similar exclusion or limit, an explanation of the scientific or
clinical judgment for the determination made, applying the terms of the Plan to
the claimant’s medical circumstances, or a statement that such explanation will
be provided free of charge;

(iii)
A discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views of the heath care or vocational
professional presented by the applicant or obtained by the Plan, or any Social
Security Administration disability determination; and

(iv)
A description of any applicable Plan-imposed limitations period, including the
calendar date when the limitations period will expire.



28



--------------------------------------------------------------------------------




(h)
All claims made after April 1, 2018, and the review of adverse benefit
determinations with respect to such claims, shall be adjudicated in a manner
designed to ensure the independence and impartiality of the persons involved in
making the decision. Accordingly, decisions regarding hiring, compensation,
termination, promotion, or other similar matters with respect to any individual
(such as a claims adjudicator or medical or vocational expert) must not be made
based upon the likelihood that the individual will support the denial of
benefits.

12.5. Limitations and Exhaustion.
12.5.1. Limitations. No claim shall be considered under these administrative
procedures unless it is filed with the Executive Vice President, Human Capital
within one (1) year after the claimant knew (or reasonably should have known) of
the principal facts on which the claim is based. Every untimely claim shall be
denied by the Executive Vice President, Human Capital without regard to the
merits of the claim. No legal action (whether arising under section 502 or
section 510 of ERISA or under any other statute or non-statutory law) may be
brought by any claimant on any matter pertaining to the Plans after the earlier
of:
(a)
two (2) years after the claimant knew (or reasonably should have known) of the
principal facts on which the claim is based, or

(b)
ninety (90) days after the claimant has exhausted these administrative
procedures.

Knowledge of all facts that a Participant knew (or reasonably should have known)
shall be imputed to each claimant who is or claims to be a Beneficiary of the
Participant (or otherwise claims to derive an entitlement by reference to a
Participant) for the purpose of applying the one (1) year and two (2) year
periods.
12.5.2. Exhaustion Required. The exhaustion of these administrative procedures
is mandatory for resolving every claim and dispute arising under the Plans. As
to such claims and disputes:
(a)
no claimant shall be permitted to commence any legal action relating to any such
claim or dispute (whether arising under section 502 or section 510 of ERISA or
under any other statute or non-statutory law) unless a timely claim has been
filed under these administrative procedures and these administrative procedures
have been exhausted; and

(b)
in any such legal action all explicit and implicit determinations by the
Executive Vice President, Human Capital and the Comp Committee (including, but
not limited to, determinations as to whether the claim was timely filed) shall
be afforded the maximum deference permitted by law.



SECTION 13
PLAN ADMINISTRATION


13.1. Officers. Except as hereinafter provided, functions generally assigned to
UnitedHealth Group shall be discharged by its officers or delegated and
allocated as provided herein.
13.2. Chief Executive Officer. Except as hereinafter provided, the CEO may
delegate or redelegate and allocate and reallocate to one or more persons or to
a committee of persons jointly or severally, and whether or not such persons are
directors, officers or employees, such functions assigned to UnitedHealth Group
generally hereunder as the CEO may from time to time deem advisable.


29



--------------------------------------------------------------------------------




13.3. Board of Directors. Notwithstanding the foregoing, the Board of Directors
shall have the authority to terminate the Plan and the exclusive authority to
determine eligibility of Section 16 Officers to participate in this Plan under
Section 2.
13.4. Executive Vice President, Human Capital. The Executive Vice President,
Human Capital shall:
(a)
keep a record of all its proceedings and acts and keep all books of account,
records and other data as may be necessary for the proper administration of the
Plans; notify the Employers of any action taken by the Executive Vice President,
Human Capital and, when required, notify any other interested person or persons;

(b)
determine from the records of the Employers the compensation, status and other
facts regarding Participants and other employees;

(c)
prescribe forms to be used for distributions, notifications, etc., as may be
required in the administration of the Plans;

(d)
set up such rules, applicable to all Participants similarly situated, as are
deemed necessary to carry out the terms of this Plan Statement;

(e)
perform all other acts reasonably necessary for administering the Plans and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it by the Board of Directors;

(f)
resolve all questions of administration of the Plans not specifically referred
to in this section;

(g)
in accordance with regulations of the Secretary of Labor, provide adequate
notice in writing to any claimant whose claim for benefits under the Plans has
been denied, setting forth the specific reasons for such denial, written in a
manner calculated to be understood by the claimant; and

(h)
delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are employees of the Employers, such functions assigned to
the Executive Vice President, Human Capital hereunder as it may from time to
time deem advisable.

If it so determines, the Board of Directors may create a committee and assign
any or all duties, authority and responsibilities currently assigned to the
Executive Vice President, Human Capital to such committee.
13.5. Delegation. The Board of Directors and the Executive Vice President, Human
Capital shall not be liable for an act or omission of another person with regard
to a responsibility that has been allocated to or delegated to such other person
pursuant to the terms of the Plan Statement or pursuant to procedures set forth
in the Plan Statement.
13.6. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in either Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual rights hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
rights of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.


30



--------------------------------------------------------------------------------




13.7. Administrator. UnitedHealth Group shall be the administrator for purposes
of section 3(16)(A) of ERISA.
13.8. Service of Process. In the absence of any designation to the contrary by
the Executive Vice President, Human Capital, the General Counsel of UnitedHealth
Group is designated as the appropriate and exclusive agent for the receipt of
process directed to the Plans in any legal proceeding, including arbitration,
involving the Plan.
13.9. Expenses. All expenses of administering the Plan shall be payable out of
the trust fund established for the Plan except to the extent that the Employers,
in their discretion, directly pay the expenses.
13.10. Tax Withholding. The Employer (or its delegee) shall withhold the amount
of any federal, state or local income tax or other tax required to be withheld
by the Employer under applicable law with respect to any amount payable under
the Plan.
13.11. Certifications. Information to be supplied or written notices to be made
or consents to be given by the Executive Vice President, Human Capital pursuant
to any provision of this Plan Statement may be signed in the name of the
Executive Vice President, Human Capital by any officer who has been authorized
to make such certification or to give such notices or consents.
13.12. Errors in Computation or Payment. Neither UnitedHealth Group or the
Employer shall be liable or responsible for any error in the computation of the
Account or the determination of any benefit payable to or with respect to any
Participant resulting from any misstatement of fact made by the Participant or
by or on behalf of any survivor to whom such benefit shall be payable, directly
or indirectly, to the Employer and used by the Executive Vice President, Human
Capital in determining the benefit. The Executive Vice President, Human Capital
shall not be obligated or required to increase the benefit payable to or with
respect to such Participant which, on discovery of the misstatement, is found to
be understated as a result of such misstatement of the Participant. However, the
benefit of any Participant which is overstated by reason of any such
misstatement or any other reason shall be reduced to the amount appropriate in
view of the truth (and to recover any prior overpayment). To the extent that any
Participant or Beneficiary erroneously receives a payment under the Plan that is
in excess of the amount that should have been paid (regardless of whether such
error resulted from a misstatement by the Participant or Beneficiary, the
Participant or Beneficiary shall be required to return the amount of the excess,
and the Plan may take any action necessary or appropriate to recover the amount
of the excess, including bringing an action against the Participant or
Beneficiary, and the person receiving such excess shall be deemed to hold the
excess (and any proceeds thereof) in trust for the Plan.


SECTION 14
CONSTRUCTION


14.1. Applicable Laws.
14.1.1. Separate Plans. For purposes of state taxation of benefits under the
Plan, the Plan consist of two separate plans: (1) the 401(k) Restoration Option
Plan, and (2) the Incentive Deferral and Salary Deferral Option Plan. The
purpose of the Plans is to provide retirement income to Participants.
14.1.2. ERISA Status. The Plan is maintained with the understanding that the
Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in section 201(2), section 301(3) and section 401(a)(1) of
ERISA. Each provision shall be interpreted and administered accordingly. If any


31



--------------------------------------------------------------------------------




individually contracted supplemental retirement arrangement with any Section 16
Officer is deemed to be covered by ERISA, such arrangement shall be included in
the Incentive Deferral Option and Salary Deferral Option Plan but only to the
extent that such inclusion is necessary to comply with ERISA.
14.1.3. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan. The rules of section 409A of the Code shall
apply to this Plan to the extent applicable and this Plan Statement shall be
construed and administered accordingly. It is expressly intended that for
purposes of section 409A of the Code this Plan be considered an account balance
plan that consists of amounts deferred at the election of the service provider
and amounts deferred other than at the election of the service provider.
Notwithstanding the foregoing, neither the Employer nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with any Code
section.
14.1.4. Securities Laws Compliance. If any security of UnitedHealth Group is
offered as a Measuring Investment under the Plan, then decisions assigned in
this Plan Statement to the Executive Vice President, Human Capital shall instead
by made by the Board of Directors to the extent any such decision could affect
the interest of any Section 16 Officer in securities of UnitedHealth Group,
including without limitation any change in Valuation Dates.
14.1.5. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.
14.2. Effect on Other Plans. This Plan Statement shall not alter, enlarge or
diminish any person’s employment rights or obligations or rights or obligations
under any other employee pension benefit or employee welfare benefit plan.
14.3. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under the Plan, any potential
Beneficiary who feloniously and intentionally kills a Participant shall be
deemed for all purposes of the Plan and all elections and designations made
under the Plan to have died before such Participant. A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose.
In the absence of a conviction of felonious and intentional killing, the
Executive Vice President, Human Capital shall determine whether the killing was
felonious and intentional for this purpose.
14.4. Rules of Document Construction.
(a)
Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

(b)
The titles given to the various Sections of the Plan Statement are inserted for
convenience of reference only and are not part of the Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.



32



--------------------------------------------------------------------------------




(c)
Notwithstanding anything apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under the Plans and any other qualified or
nonqualified plan maintained in whole or in part by the Employers.

14.5. Choice of Law. This instrument has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall, except to the extent that federal law is controlling, be construed
and enforced in accordance with the laws of the State of Minnesota. Any legal
action with respect to the Plan must be brought in the United States District
Court for the District of Minnesota, and shall be governed by the procedural and
substantive laws of the State of Minnesota, to the extent such laws are not
preempted by ERISA, notwithstanding any conflict of laws principles. Each
Participant, by agreeing to participate in the Plan, consents to the
jurisdiction of such court and to the transfer of any action brought in any
other court to the venue of such court, and waives any objection based on the
doctrine of forum non conveniens or any related doctrine.
14.6. No Employment Contract. This Plan Statement is not and shall not be deemed
to constitute a contract of employment between any Employer and any person, nor
shall anything herein contained be deemed to give any person any right to be
retained in the employ of the Employer or in any way limit or restrict any such
Employer’s right or power to discharge any person at any time and to treat any
person without regard to the effect which such treatment might have upon him or
her as a Participant in the Plan. Neither the terms of the Plan Statement nor
the benefits under the Plan nor the continuance of the Plan shall be a term of
the employment of any employee. The Employer shall not be obliged to continue
the Plans.
Dated: December 19, 2018
UNITEDHEALTH GROUP INCORPORATED
 
 
 
 
 
 
 
By:
      /s/ Ellen Wilson
 
 
Ellen Wilson
Executive Vice President, Human Capital



33



--------------------------------------------------------------------------------




SCHEDULE I


EMPLOYERS PARTICIPATING
IN THE
UNITEDHEALTH GROUP EXECUTIVE SAVINGS PLAN
Effective as of January 1, 2019


U.S. Domestic Corporations


1.
United Healthcare Services, Inc.

2.
UHC International Services, Inc.

3.
Health Plan of Nevada, Inc.

4.
Sierra Health and Life Insurance Company, Inc.

5.
Southwest Medical Associates, Inc.

6.
Optum Services, Inc.

7.
Optum360 Services, Inc.

8.
PrimeCare Medical Network, Inc.

9.
Monarch Health Plan, Inc.

10.
UnitedHealthcare of Illinois, Inc.

11.
Optum Care, Inc.





34

